DETAILED ACTION
	Claims 1-25 are present for examination.
Claims 1, 8, 15, 21 and 25 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 

Allowable Subject Matter
Claims 1-25 are allowed.
Applicant’s arguments filed 12/29/2021 are persuasive.
No prior art or combination of prior art teaches or suggest maintaining a heterogeneous cache comprising a higher performance portion and a lower performance portion; maintaining, within the lower performance portion, a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and data elements that have been demoted from the heterogeneous cache within a specified time interval, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache; maintaining updates to the access counts in an update area within the higher performance portion; determining whether the updates have reached a specified threshold; and in the event the updates have reached the specified threshold, flushing the updates from the update area to the ghost cache to update the access counts as recited in claims 1, 8 and 15; maintain a heterogeneous cache comprising a higher performance portion and a lower performance portion; maintain, within the lower performance portion, a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and data elements that have been demoted from the heterogeneous cache within a specified time interval, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache maintaining, as part of the access counts, a read and write count for each of the data elements; maintaining updates to the access counts in an update area within the higher performance portion; determining whether the updates have reached a specified threshold; and in the event the updates have reached the specified threshold, flushing the claims 21 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 12-14, filed 12/29/2021, with respect to the rejection of claims 1-3, 7-10, 14-17, 21 and 24-25 under U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139